oOo fo NUN DBD A Se WY N=

me NHN hw NY NH NH NO NO | | FF F— = EF OF OSES = =
BS RRR SB YN SFGPe Dansk auaneas

 

Case 2:20-cv-01942-APG-NJK Document 1rt— Fier: to/20/20—-Paupr dems

___ ENTERED SERVED Oi
COUNSEL/PARTIES OF RECORD 1

 

 

 

 

 

 

Bobbie Price, Homeowner OCT 23 2020

1847 Quintearo street

Las Vegas, Nevada [89115]

Telephone: 702-204-2508 CR RCr Re i RT

(pro se) P BY: DEPUTY

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEVADA

2:20-cv-01942-APG-NJK

BOBBIE PRICE
THE HONORABLE JUDGE,

Plaintiff,

vs.

HOA COLLECTIONS LLC VIOLATION FDCPA TITLE 15 SECTION
Defendant. 1692, TITLE 18 SECTION 1964 (C) RICO

TRIAL BY JURY DEMANDED;

 

 

 

Comes now Bobbie Price to complain about defendants unlawful
actions. This court has jurisdiction as the offense occurred in Nevada.
Defendant is in violation of Title 15 Section 1692 as defendant sent a letter to
plaintiff demanding some kind of payment that | do not owe, nor has plaintiff
ever contracted with defendant, see EXHIBIT “A”. Plaintiff demands that
Defendant cease and desist any further collection activity, attempt to
foreclose, attempt to take my home, and to dismiss this debt in its entirety

and to remove any bad reporting to credit agencies. The Defendant has

Of i820

 
oOo oo NSN DSN A S&F WY NO —

N bd NH HO HN NO KO KN NNO mw em ee
oN AO UN SF WY NO —-§ CO CO CBO NB AD F&F WD NYO — OS

 

 

Case 2:20-cv-01942-APG-NJK Document1-1 Filed 10/20/20 Page 2 of 3

violated “RICO” by threatening to take my primary home as a corporation for

profit when Defendant does not have lawful authority to do so.

WHEREFORE; Plaintiff moves this Honorable Court for an ORDER;

1. Provide a ORDER preventing the Defendant from any attempt to foreclose or
take my Home.

2. Order the Defendant to remove all bad credit from reporting agencies.

3. To Cease and desist any further collection action.

4. Any other relief that the court deems justifiable.

Dated: October 18, 2020 RR JMO (2,
ma 7 “

BOBBIE PRICE

Submitted by;

Bobbie Price, Homeowner
1847 Quintearo street

Las Vegas, Nevada [89115]
Telephone: 702-204-2508
(pro se) Plaintiff

Certificate of Service, served to front desk attendant at;

HOA Collections
6375 s. Pecos

Las Vegas NV 89120
702-212-5000

 
a Case 2:20-cv-01942-APG-NJK oS 1-1 Filed 10/20/20 Page 3 of 3
= : . i) h
HOA Swit’

COLLECTIONS LLC
(702) 212.5000 | 6375 S. Pecos Rd. #214 Las Vegas, NV 89120 | www.CollectHOA.com

 

October 5, 2020

BRADLEY BAILEY AND BOBBIE PRICE AND CLARK COUNTY TREASURER, ‘AS. THEIR
INTEREST MAY APPEAR

1008 E PUTNAM AVE

NORTH LAS VEGAS, NV 89030

RE: RANCHO SAN JUAN HOMEOWNERS ASSOCIATION-
H-18790/BAILEY & TREASURER - 1847 Quintearo Street

Dear Sir/Ma’am:

In regards to the above mentioned file, payment has not been made. This file is SERIOUSLY
DELINQUENT.

There are additional charges to be included. Enclosed please find a complete breakdown of fees and cost.

BALANCE DUE THROUGH October 20, 2020 $20,329.53.

It is imperative you contact this office on or before October 20, 2020, 5:00-p.m.. We have been instructed
to proceed with the Posting and Publication of the Notice of Sale by RANCHO SAN JUAN
HOMEOWNERS ASSOCIATION, if this matter is not resolved.

If you have any questions please don't hesitate to contact this office.
Sincerely,

Jennifer Kubiak
Financial Trustee Officer
enclosure (s)

ce: RANCHO SAN JUAN HOMEOWNERS ASSOCIATION
Jonathan Kelly, Community Manager

THIS HAS BEEN SENT TO YOU BY A COLLECTION AGENCY AND ANY INFORMATION
OBTAINED FROM YOU WILL BE USED FOR THE PURPOSE OF COLLECTING THIS DEBT.

If you have filed for bankruptcy protection, we are not attempting to collect amounts that have
been discharged or in any way avoid the structures of the bankruptcy protection afforded you.

ee 0-8 0:
